EXHIBIT 3055243 State of California SECRETARY OF STATE I, DEBRA BOWEN, Secretary of State of the State of California, hereby certify: That the attached transcript of2 page(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it is full; true and correct. IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the State of California this day of NOV24 2007 /s/ Debra Bowen DEBRA BOWEN Secretary of State 3055243 ENDORSED - FILED In the office of the Secretary of State of the State of California NOV 14 2007 ARTICLES
